Citation Nr: 0011156	
Decision Date: 04/27/00    Archive Date: 05/04/00

DOCKET NO.  98-20 446	)	DATE
	)
	)


THE ISSUE

Whether a September 1966 decision of the Board of Veterans' 
Appeals finding that new and material evidence had not been 
submitted establishing a new factual basis for the grant of 
service connection for postoperative, subtotal gastrectomy 
syndrome, duodenal ulcer, should be revised or reversed on 
the grounds of clear and unmistakable error.


REPRESENTATION

Moving Party Represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel



INTRODUCTION

The veteran served on active duty from December 1942 to 
December 1948.

In October 1998, the Board of Veterans' Appeals (Board) 
received a motion requesting reconsideration of a September 
1966 decision of the Board which found that new and material 
evidence had not been submitted establishing a new factual 
basis for the grant of service connection for postoperative, 
subtotal gastrectomy syndrome, duodenal ulcer.  The motion 
was denied by the Vice Chairman of the Board in December 
1998.  In this denial the veteran was informed of enacted 
legislation, Public Law No. 105-111, 111 Stat. 2271 (1997) 
(codified at 38 U.S.C.A. § 7111) which, for the first time, 
granted the Board authority to review and revise a prior 
decision of the Board on the grounds of clear and 
unmistakable error (CUE).

In subsequent correspondence from the Board in March 1999, 
the veteran was advised that in order for his motion for 
reconsideration of the September 1966 Board decision to be 
considered to be a CUE motion, he or his representative would 
have to inform the Board of this in writing within 60 days.  
Attached to the Board's letter were the regulations 
pertaining to filing a CUE motion.  These regulations include 
the general requirements that the motion for CUE include the 
name of the veteran, the applicable VA file number, the date 
of the Board decision to which the motion relates and the 
issue or issues to which the motion pertains.  38 C.F.R. 
§ 20.1404(a) (1999).  Later in March 1999, the Board received 
a CUE motion in writing from the veteran's representative 
meeting the general requirements for requesting such a 
motion.  Accordingly, the requirements of 38 C.F.R. 
§ 20.1404(a) which respect to the March 1999 CUE motion are 
deemed to be met.

In September 1998 the veteran filed an application to reopen 
a claim of service connection for an ulcer condition.  As 
this issue has not been developed for appellate review, it is 
referred to the RO for appropriate action.



FINDINGS OF FACT

1.  On September 15, 1966, the Board of Veterans' Appeals 
found that new and material evidence had not been submitted 
establishing a new factual basis for the grant of service 
connection for postoperative, subtotal gastrectomy syndrome, 
duodenal ulcer.

2.  In March 1999, a motion for revision of the September 
1966 Board decision was filed on the basis of clear and 
unmistakable error.

3.  The Board's September 1966 decision denying the veteran's 
application to reopen a claim of service connection for 
postoperative, subtotal gastrectomy syndrome, duodenal ulcer, 
does not contain an error either of fact or of law.


CONCLUSION OF LAW

The criteria for revision of the Board's September 1966 
decision which found that new and material evidence had not 
been submitted establishing a new factual basis for the grant 
of service connection for postoperative, subtotal gastrectomy 
syndrome, duodenal ulcer, based on clear and unmistakable 
error have not been met.  38 U.S.C.A. § 7111 (West 1991); 38 
C.F.R. §§ 20.1403, 20.1404 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran's service medical records show that he had a 
normal abdomen and pelvis at his enlistment examination in 
December 1942.  

In March 1946 the veteran was hospitalized for chronic 
prostatitis, non-venereal.  His complaints at that time 
included a history of cramping and intermittent abdominal 
pain for years - diagnosed as a nervous condition.  Findings 
in regard to his abdomen revealed no palpable organs.  He was 
asymptomatic at the time of his discharge in April 1946.  

The veteran had a normal evaluation of his abdomen and pelvis 
at his service discharge examination in December 1948.

In August 1960 the veteran filed a claim of service 
connection for a stomach disability.  He said that he first 
experienced this problem in service and had had pain since 
July 1943.  He also said that an X-ray was taken within one 
year of the date of his service discharge revealing a stomach 
ulcer.  He further said that he underwent a subtotal 
gastrectomy in June 1960 due to a bleeding ulcer.

In August 1960 the RO received an undated, unsigned, medical 
record from the Outpatient Department of St. Lukes Hospital 
stating that the veteran had been seen in October 1941 for 
abdominal pain relieved by eating.  The record notes that the 
veteran was to return in three weeks, but that he waited 
until 1949.  The record also notes that a gastric series at 
that time showed a deformed duodenal cap without demonstrated 
evidence of ulceration and some coarsening of the gastric 
rugae in an otherwise essentially negative upper G.I. Series.  
It further notes that the veteran had not been treated since.

Also in August 1960 the RO received a July 1960 medical 
record from Walter V. Mindus, M.D., stating that the veteran 
had been under his care for a bleeding duodenal ulcer in May 
and June 1960 and that he had undergone a subtotal 
gastrectomy in June 1960.  He said that the veteran's history 
showed that an ulcer had been demonstrated first by X-ray in 
1949 and that the veteran had had a previous hemorrhage in 
1958.

In an August 1960 note, Theodore Leshner, M.D., informed VA 
that he had no records pertaining to the veteran.  

Examination of the veteran's abdomen at a VA examination in 
August 1960 was negative.  The veteran was given a diagnosis 
of status good post subtotal gastrectomy.

In a November 1960 rating decision, the RO denied the 
veteran's claim of service connection for duodenal ulcer.  
The RO found that a duodenal ulcer had not been demonstrated 
in service or within one year from the effective date of the 
termination of World War II service.

In the veteran's January 1961 substantive appeal of the 
November 1960 rating decision, the veteran said that he had 
sought treatment in service for stomach problems and had been 
told by a Navy doctor that he had a nervous stomach.  He said 
that he was given medication in service which did not relieve 
the pain.  He also said that in 1949, within a year of his 
service discharge, Dr. Radcliffe told him that he had had an 
ulcer previously.

In April 1961 the Board denied the veteran's claim of service 
connection for postoperative subtotal gastrectomy syndrome, 
duodenal ulcer.

In July 1965 the veteran filed an application to reopen the 
veteran's claim of service connection for an ulcer 
disability.  He said that he only recently learned that a GI 
series showing an ulcer was important to his claim if found 
immediately after discharge.

Attached to the veteran's July 1965 claim was a letter from 
James Radcliffe, M.D., dated in May 1961.  In this letter Dr. 
Radcliffe stated that he had investigated his records at the 
Outpatient Department at St. Lukes Hospital and found that he 
had seen the veteran in 1949 and that a fairly lengthy report 
of his gave a typical story of epigastric pain relieved by 
foods and highly suggestive of a duodenal ulcer.  He said 
that at that time the veteran gave a nine year history of 
previous stomach complaints diagnosed as a nervous stomach.  
He said that apparently no diagnosis had been made prior to 
the time that the ulcer existed.  He also said that the 
veteran had been sent for an upper G.I. series X-ray in the 
radiology department and that the report showed a duodenal 
cap deformity.  He said that it was felt that this 
represented a healed former duodenal ulcer.  He said that the 
veteran had been placed on an ulcer type diet with inter-meal 
feedings and antacids and had been advised that an ulcer had 
been present.  He said that he had not seen the veteran again 
until May 1961 when he came in and requested information.

In August 1965 the RO denied the veteran's application to 
reopen a claim of service connection for postoperative 
subtotal gastrectomy syndrome for duodenal ulcer.  

In an April 1966 substantive appeal of the RO's August 1965 
rating action, the veteran said that in regard to the law 
pertaining to World War II service, he knew nothing of these 
dates previous to the present time as no one had advised him 
in service of such opportunities to apply for disability 
benefits.  

In a later statement in April 1966, the veteran said that he 
believed that the ulcer was incurred in service and became 
aggravated by wartime service.

In September 1966 the Board found that new and material 
evidence had not been submitted establishing a new factual 
basis for the grant of service connection for postoperative, 
subtotal gastrectomy syndrome, duodenal ulcer.

In October 1998 the veteran's representative filed a motion 
on the veteran's behalf for reconsideration of the Board's 
1966 decision.  The veteran's representative stated that the 
opinion from Dr. Radcliffe who had reviewed gastrointestinal 
studies from 1949 opined that a duodenal ulcer existed within 
one year of the veteran's service discharge did constitute a 
new factual basis not only to reopen the claim, but to 
establish service connection for a gastrointestinal 
condition.  This motion was denied by the Board in December 
1998.

In March 1999 the veteran's representative, on behalf of the 
veteran, filed a motion for reversal or revision of the 
Board's September 1966 decision on the grounds of CUE.

II.  Legal Analysis

There are specific requirements for making allegations of 
clear and unmistakable error as set forth under 38 C.F.R. 
§ 20.1404(b).  Such requirements include that "The motion 
must set forth clearly and specifically the alleged clear and 
unmistakable error of fact or law in the Board decision, the 
legal or factual basis for such allegations, and why the 
result would have been manifestly different but for the 
alleged error.  Non-specific allegations of failure to follow 
regulations or failure to give due process, or any other 
general, nonspecific allegations of error, are insufficient 
to satisfy the requirement of the previous sentence.  Motions 
which fail to comply with the requirements set forth in this 
paragraph shall be denied."

The basis of the March 1999 motion is that in 1966 the Board 
erroneously determined that a medical record from James 
Radcliffe, M.D., that the veteran submitted to the RO in 1965 
did not constitute evidence sufficient to reopen the 
veteran's claim of service connection for postoperative, 
subtotal gastrectomy syndrome, duodenal ulcer.  As this 
amounts to a specific allegation of clear and unmistakable 
error of fact, the requirements of 38 C.F.R. § 1404(b) are 
deemed to be met.

Clear and unmistakable error is a very specific and rare kind 
of error.  It is the kind of error, of fact or of law, that 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Generally, either the correct facts, as there were 
known at the time, were not before the Board, or the 
statutory and regulatory provisions extant at the time were 
incorrectly applied.  38 C.F.R. § 20.1403(a).

In general, review for clear and unmistakable error in a 
prior Board decision must be based on the record and the law 
that existed when that decision was made.  For Board 
decisions issued on or after July 21, 1992, a special rule 
provides for the inclusion of relevant documents possessed by 
VA not later than 90 days before such record was transferred 
to the Board for review in reaching that decision, provided 
that the documents could reasonably be expected to be part of 
the record.  38 C.F.R. § 20.1403(b)(1),(2).

To warrant revision of a Board decision on the grounds of 
clear and unmistakable error, there must have been an error 
in the Board's adjudication of the appeal which, had it not 
been made, would have manifestly changed the outcome when it 
was made.  If it is not absolutely clear that a different 
result would have ensued, the error complained of cannot be 
clear and unmistakable.  38 C.F.R. § 20.1403(c).

The veteran's original claim of service connection for a 
stomach condition was denied by the RO in November 1960.  The 
evidence of record at the time of this decision consisted of 
the veteran's service medical records showing that he had 
been hospitalized in March 1946 and diagnosed as having 
prostatitis, chronic, non-venereal.  These records also note 
that he had a history of cramping intermittent abdominal pain 
for years - diagnosed as a nervous condition. 

Additional evidence on file in November 1960 includes an 
undated, unsigned, statement from St. Lukes Hospital noting 
that the veteran had been seen in October 1941 for abdominal 
pain relieved by eating and that the veteran did not return 
until 1949, at which time a gastric series showed a deformed 
duodenal cap without demonstrated evidence of ulceration.  It 
also showed some coarsening of the gastric rugae in an 
otherwise essentially negative upper G.I. series.  

Also on file in November 1960 was a medical statement from 
Walter V. Mindus M.D., stating that the veteran had been 
under his care in May and June 1960 for a bleeding ulcer and 
had undergone a subtotal gastrectomy in June 1960.  Dr. 
Mindus said that the veteran's history revealed that an ulcer 
had been demonstrated first by X-ray in 1949.

Further evidence on file in November 1960 consists of a 
statement from Theodore Leshner, M.D., stating that he did 
not have any records pertaining to the veteran, and a VA 
examination report in November 1960 reflecting a diagnosis of 
status postoperative subtotal gastrectomy.

In consideration of the above noted evidence, the RO denied 
the veteran's claim of service connection for postoperative 
subtotal gastrectomy, duodenal ulcer, in November 1960 on the 
basis that a duodenal ulcer had not been demonstrated either 
in service or within a period of one year from the effective 
date of the termination of World War II service.  This 
decision was continued by the Board in April 1961.  

Because of the finality of the Board's April 1961 decision, 
see 38 C.F.R. § 20.1100 (1999), and in consideration of the 
law as it existed at the time of the Board's 1966 decision, 
the issue presented to the Board in September 1966 was 
whether new and material evidence had been submitted since 
April 1961 for the purpose of establishing a new factual 
basis for the grant of service connection for postoperative 
subtotal gastrectomy, duodenal ulcer.  See 38 C.F.R. § 19.155 
(1966).

Evidence submitted by the veteran following the Board's 1961 
decision consists of a May 1961 letter from Dr. Radcliffe 
stating that he had seen the veteran in 1949 and that a 
fairly lengthy report of his at that time gave a typical 
story of episodic pain relieved by foods and highly 
suggestive of a duodenal ulcer.  He also said that the 
veteran had a nine year history of previous stomach 
complaints having been diagnosed as a nervous stomach and 
that no diagnosis had been made prior to that time that an 
ulcer existed.  He said that the veteran had been sent for an 
upper G.I. Series X-ray that showed a duodenal cap deformity 
and that this was felt to represent a healed former duodenal 
ulcer.

The veteran contends that the May 1961 letter from Dr. 
Radcliffe constituted new and material evidence sufficient to 
reopen his claim of service connection for postoperative 
subtotal gastrectomy syndrome, duodenal ulcer, since it 
showed that the veteran's ulcer was present within one year 
of the veteran's discharge from service.  However, evidence 
on file prior to April 1961 likewise shows that the veteran's 
ulcer was found within one year of his service discharge.  In 
this regard, the RO received a July 1960 letter from Walter 
V. Mindus, M.D., in August 1960 stating that the veteran's 
history revealed that an ulcer had been demonstrated first by 
X-ray in 1949.  Thus, Dr. Radcliffe's 1961 letter is 
essentially cumulative of Dr. Mindus' letter and the Board's 
determination in 1966 that new and material evidence had not 
been submitted establishing a new factual basis to reopen the 
veteran's service connection claim was not made in error.  
Even by assuming for argument's sake that the Board did err 
in 1966 by not reopening the veteran's claim, it is not the 
kind of error of fact that when called to the attention of 
later reviewers compels the conclusion, to which reasonable 
minds could not differ, that the result would have been 
manifestly different but for the error.  38 C.F.R. 
§ 20.1403(c).  In this regard, the veteran contends that the 
result would have been different because of the fact that the 
veteran was shown by X-ray to have an ulcer within one year 
of his service discharge thus warranting service connection 
for his ulcer disability on a presumptive basis.  See 38 
C.F.R. §§ 3.307, 3.309.

In addressing the veteran's contention, it is important to 
reiterate that motions based on CUE must be adjudicated on 
the basis of facts and law as they existed at the time of the 
adverse decision, which in this case was in 1966.  The 
applicable law in 1966 regarding presumptive service 
connection stated that when certain chronic diseases, 
including ulcers, in the case of a veteran who served for 90 
days or more during a period of war, became manifest to a 
degree of 10 percent or more within 1 year from the date of 
separation from service in a period of war, or where service 
continued after the war within such period from the end of 
the war, it will be considered to have been incurred in such 
service even though there is no evidence of such disease 
during the period of service.  38 C.F.R. §§ 3.307. 3.309 
(1966).  In the veteran's case, his wartime service ended in 
July 1947.  See 38 C.F.R. § 3.2 (1966).  Thus, according to 
provisions of §§ 3.307 and 3.309 in 1966, the presumptive 
period in which to establish the existence of ulcers ended in 
July 1948.  Consequently, Dr. Radcliffe's letter would not 
have manifestly changed the outcome of the case, to which 
reasonable minds could not differ, since it did not establish 
the existence of an ulcer either in service or within one 
year preceding July 1948.  Id.  

By Pub. L. 89-358, effective March 3, 1966, the wartime 
presumption for chronic disease, including duodenal ulcers, 
was extended to peacetime service.  See 38 U.S.C. § 337 (1964 
& Supp. V.).  However, the 1966 version was limited to 
veterans who had peacetime service after January 31, 1955, 
and thus was not applicable to the veteran.

Subsequently, in 1974, Pub. L. 93-295, effective May 1, 1974, 
amended the 1966 version by substituting December 31, 1946, 
for January 31, 1955.  However, the fact that changes made to 
the presumptive regulations of § 3.307 and § 3.309 after 1966 
could result in a different outcome has no bearing on this 
CUE motion since it is the law in effect at the time of the 
adverse Board decision that must be considered.  38 C.F.R. 
§ 20.1403(b) (1999).

As the veteran has made no other allegations of error in fact 
or law with the Board's September 1966 denial of an 
application to reopen a claim of service connection for 
postoperative subtotal gastrectomy syndrome, duodenal ulcer, 
this motion of clear and unmistakable error with respect to 
this issue in the September 1966 Board decision must be 
denied.


ORDER

The motion to revise or reverse a September 1966 decision of 
the Board of Veterans' Appeals denying the veteran's 
application to reopen a claim of service connection for 
postoperative subtotal gastrectomy, duodenal ulcer, is 
denied.



		
	C.W. Symanski
Member, Board of Veterans' Appeals


 


